DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/24/2019 has been considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.

Allowable Subject Matter
Claims 1 - 20 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest the imaging sensor to acquire imaging information comprising a first object of the plurality of objects; generate, by the neural network model, a first classification result for the first object based on the acquired imaging information, wherein the generated first classification result indicates a confidence of the neural network model for a detection of the first object in the acquired imaging information; modify one or more first imaging 

Regarding claims 2 – 12, claims 2 - 12 are allowed as being dependent from allowed independent claim 1.

Regarding independent claim 13, the prior art of record fails to teach or fairly suggest generating, by the neural network model, a first classification result for the first object based on the acquired imaging information, wherein the generated first classification result indicates a confidence of the neural network model for a detection of the first object in the acquired imaging information; modifying one or more first imaging parameters of the set of imaging parameters based on the generated first classification result; and controlling, based on the modified set of imaging parameters, the imaging sensor to reacquire the imaging information to maximize the confidence of the neural network model for the detection of the first object in the reacquired imaging information; in combination with other elements of the claim.

Regarding claims 14 - 18, claims 14 - 18 are allowed as being dependent from allowed independent claim 13.

claim 19, the prior art of record fails to teach or fairly suggest the imaging sensor to acquire imaging information comprising a first object of a plurality of objects; generating, by a neural network model, a first classification result for the first object based on the acquired imaging information, wherein the generated first classification result indicates a confidence of the neural network model for a detection of the first object in the acquired imaging information; modifying one or more first imaging parameters of the set of imaging parameters based on the generated first classification result; and controlling, based on the modified set of imaging parameters, the imaging sensor to reacquire the imaging information to maximize the confidence of the neural network model for the detection of the first object in the reacquired imaging information; in combination with other elements of the claim.

Regarding claim 20, claim 20 is allowed as being dependent from allowed independent claim 19.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brothers (US PgPub No. 2016/0350645) teaches the neural network is partitioned into a plurality of frustums.
Brothers (US PgPub No. 2016/0364644) teaches neural network having a plurality of layers partitioned into a plurality of frustums.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
/USMAN A KHAN/
Usman Khan
03/18/2021Primary Examiner, Art Unit 2696